DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please indicate the issued patent number for the parent document in the cross reference to related applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Grey (US 2004/0127939, hereinafter “Grey”).
In regards to claim 1, Grey discloses a wearable ring device for electrically stimulating one or more sensory nerves on a finger of a patient's hand (Figs. 13 and 16), the device comprising: an annular member defining an aperture that is sized to receive a finger of the patient (finger sleeve of Fig. 13); a first electrode, a second electrode, and a third electrode housed on an inside surface of the annular member and configured to be in contact with the patient's skin when worn on the finger (Figs. 13 and 16, elements 61, 62, 66-68); and a stimulation unit that is configured to connect to the annular member 
In regards to claim 5, the device further comprises a fourth electrode housed on the inside surface of the annular member (Fig. 13, par. 0025, “two pairs”).
In regards to claim 13, the annular member comprises a flexible housing material and the electrodes are connected with flexible circuitry that is configured to conform to a range of finger diameters over time (par. 0026; claims 3 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 6-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grey.  Grey discloses the essential features of the claimed invention except for expressly disclosing that the power source is capacitor or rechargeable battery; that the stimulation unit is detachable; or a wireless transceiver for communicating with an external device.  However, it is notorious in the art of neural stimulation to provide stimulators with power sources comprising capacitors or rechargeable batteries to provide the predictable results of allowing the device to be reusable with readily available, off-the-shelf power sources; detachable power sources to provide the predictable results of allowing the applicator/electrodes to be easily replaced between users, when they wear out, or to be cleaned; and wireless transceivers for communicating with external devices to provide the predictable results of allowing the stimulator to be reprogrammed for patient customizability or to send sensed parameters to a clinician.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grey by providing a power source comprising a capacitor or rechargeable battery to provide the predictable results of allowing the device to be reusable with readily available, off-the-shelf power sources; a detachable power source to provide the predictable results of allowing the applicator/electrodes to be easily replaced between users, when they wear out, or to be cleaned; and a wireless transceiver for communicating with an external device to provide the predictable results of allowing the stimulator to be reprogrammed for patient customizability or to send sensed parameters to a clinician.
s 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grey in view of Goldwasser et al. (US 2014/0148872, hereinafter “Goldwasser”).  Grey discloses the essential features of the claimed invention except for indicating that the electrodes comprise dry conductive polymer or rubber with a textured surface, or conductive fabric configured to capture moisture from the skin, air, or other external sources; and wherein the inside surface of the annular member is free from gels and adhesives.  However, Goldwasser teaches transdermal stimulation of neural structures using dry electrodes (and thus free from gels and adhesives) comprising conductive polymer or rubber or conductive fabric (par. 0140) and configured to capture moisture from the skin, air, or other external sources by virtue of the fact that the skin necessarily provides a conductive interface in the form of sweat between the dry electrode and the surface of the skin to provide the predictable results of non-messy, small, lightweight, durable, and disposable electrodes (par. 0020).  It is further well-known in the art to provide textured electrodes to provide the predictable results of increasing surface area, and thus decreasing current density, thereby avoiding heat and burns.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grey by providing dry electrodes comprising conductive polymer or rubber or conductive fabric and configured to capture moisture from the skin, air, or other external sources by virtue of the fact that the skin necessarily provides a conductive interface in the form of sweat between the dry electrode and the surface of the skin to provide the predictable results of non-messy, small, lightweight, durable, and disposable electrodes; and to provide textured electrodes to provide the predictable results of increasing surface area, and thus decreasing current density, thereby avoiding heat and burns..  This is a simple substitution of one known electrode element for another to yield no more than predictable results.
Allowable Subject Matter
Claims 2-4, 9, 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,603,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower than (i.e., “anticipate”) the claims of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goldwasser is one of many teachings of rechargeable battery or capacitor power sources and wireless communication.  Sturman et al. (US 6,076,018) is cited by Grey and is another example of a capacitor power source for neural stimulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792